United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40086
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

AZZEDINE FAIDY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:99-CR-70-1
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Azzedine Faidy, federal prisoner # 07913-078, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motions

wherein he argued that the 2001 Sentencing Guidelines version

of U.S.S.G. § 2L1.2(b) should be applied retroactively to his

sentence under Amendment 632.   Faidy was convicted for attempted

reentry into the United States following deportation in violation

of 8 U.S.C. § 1326.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40086
                               -2-

     An amendment to the Sentencing Guidelines may not be

applied retroactively upon a motion under 18 U.S.C. § 3582(c)(2)

unless it is specifically set forth in U.S.S.G. § 1B1.10(c).

U.S.S.G. § 1B1.10(a), p.s. (Nov. 2001).   Because Amendment 632

is not listed in U.S.S.G. § 1B1.10(c), it may not be applied

retroactively on Faidy's motions.   See United States v. Drath,

89 F.3d 216, 218 (5th Cir. 1996).   Accordingly, the district

court did not abuse its discretion when it denied Faidy’s

18 U.S.C. § 3582(c)(2) motions.

     AFFIRMED.